Denied and Opinion Filed July 13, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00337-CV

  IN RE JAMES MEEHAN, BODMD MEDICAL GROUP (OK), P.C. AND
                CATALYST UTICA, P.C., Relators

          Original proceeding from the 380th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 380-06699-2018

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                             Opinion by Justice Myers
      James Meehan, BODMD Medical Group (OK), P.C., and Catalyst UTICA,

P.C. bring this original proceeding asking that we order the trial court to rule on five

discovery motions that have been pending from six months to over a year.

      The evidence presented to the appellate court must be in an appendix

containing “a certified or sworn copy of any order complained of, or any other

document showing the matter complained of” or in a record consisting of “a certified

or sworn copy of every document that is material to the relator’s claim for relief and

that was filed in any underlying proceeding.” TEX. R. APP. P. 52.3(k)(1)(A),

52.7(a)(1).
      The documents in relators’ appendix and record are mostly neither certified

nor sworn and therefore do not comply with the rules. The issues relators raise in

their petition for writ of mandamus are a cause of concern for this Court, but we

cannot grant the petition unless the evidence properly before the Court demonstrates

that the trial court abused its discretion. See In re Hughes, 607 S.W.3d 136, 137–38

(Tex. App.—Houston [14th Dist.] 2020, orig. proceeding) (court of appeals cannot

“cut through the ‘red tape’” and reach the merits when the record is defective); In re

Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding) (denying

petition for writ of mandamus because the record was not authenticated). “Because

the record in a mandamus proceeding is assembled by the parties, this Court strictly

enforces the authentication requirements of rule 52 to ensure the integrity of the

mandamus record.” In re McKinney, 05-14-01513-CV, 2014 WL 7399301, at *1

(Tex. App.—Dallas Dec. 15, 2014, no pet., orig. proceeding) (mem. op.).

      Accordingly, we deny the petition for writ of mandamus without prejudice to

relators filing a petition that complies with the rules of appellate procedure.




                                            /Lana Myers//
210337f.p05                                 LANA MYERS
                                            JUSTICE




                                         –2–